Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 3/24/21.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...discharging the overvoltage condition of the power supply rail by conducting between the power supply rail and the ground rail connected to the integrated circuit for a second pulse width that is greater than the first pulse width when the monitoring indicates that the voltage level of the signal terminal exceeds the reference voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 6, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a first PMOS transistor connected to a first connection node to which the first and second branches are connected, wherein the first PMOS transistor is configured to drive the first connection node to a ground voltage in response to a voltage level of the output node; and a first NMOS transistor connected to a second connection node to which the first and second branches are connected, wherein the first NMOS transistor is configured to drive the second connection node to a power supply voltage in response to the voltage level of the output node, wherein a hysteresis width of the Schmitt trigger circuit is variable responsive to the second branch being selectively connected in parallel to the first branch.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 15, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a clamping circuit connected between a power supply rail and a ground rail, wherein the clamping circuit is configured to detect an overvoltage applied to the power supply rail; a Schmitt trigger circuit connected between the power supply rail and the ground rail and having variable trigger characteristics in response to a first control signal generated by an output of the clamping circuit and responsive to the overvoltage; and a switching circuit connected between the power supply rail and the ground rail and configured to discharge a current corresponding to the overvoltage to the ground rail in response to an output of the Schmitt trigger circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2838